Citation Nr: 1400436	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran served on active duty from July 1962 to August 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an July 2011 rating decision issued by the Department of Veterans Affairs' (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

A review of the Virtual VA paperless claims processing system does reveal additional VA treatment records; they were reviewed by the RO, as noted in the February 2012 supplemental statement of the case (SSOC), and by the Board.  
 

FINDINGS OF FACT

1.  The Veteran's lay assertions of significant in-service noise exposure are consistent with the circumstances of his service.

2.  Bilateral hearing loss was first documented many years after the Veteran's discharge from service, there are no credible assertions of continuity of symptoms in and since service, and the only medical opinion to address the etiology of current bilateral hearing loss weighs against the Veteran's claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a pre-rating letter in May 2011.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran in the May 2011 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   The Veteran was afforded VA examination in July 2011.  The Board finds that this VA examination was sufficient since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board notes that that in August 2011 the RO contacted the Veteran by letter requesting employment records, including audiograms, and private treatment records.  The RO enclosed VA Form 21-4142 Authorization and Consent to Release Information.  However, the Veteran has not responded or submitted any information pertaining to private medical treatment or audiograms.  Thus, the Board finds that the RO's duty to assist has been completed.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal. 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  


First addressing the question of in-service injury, here, noise exposure, the Board points out that the Veteran's service personnel records document that the Veteran's military occupational specialty (MOS) was a water supply specialist.  In the July 2011 rating decision the RO stated that a water supply specialist has been indentified to have moderate probability for military noise exposure and conceded noise exposure.  See 38 U.S.C.A. § 1154(b).  However, the Veteran's service treatment records contain no evidence indicating that the Veteran manifested a bilateral hearing loss disability during service.  The Veteran's June 1965 Report of Medical Examination for Separation actually showed an decrease in his audiometric scores, thus, indicating an improvement during his military service. 

At the July 2011 VA examination the Veteran reported that he could not state the onset of his hearing loss as it was gradual over time.  He reported military noise exposure as building missile sites, assisting military police, and working with the motor pool.  He also described his noise exposure from building equipment, weapons fire during basic training, and vehicle noise in the motor pool.  He reported that he did not wear hearing protection during his military service.  Post-service he worked as a truck driver, on an oil rig, and at a meat packing plant; he wore hearing protection.  However, he did not wear hearing protection while hunting.  He was diagnosed with mild to moderately severe sensorineural hearing loss in both ears.  The VA examiner opined that it was less than likely that the Veteran's bilateral hearing loss was related to military noise exposure.  She further stated that though in-service noise exposure was conceded there was normal hearing sensitivity at entrance and at separation and there was no significant shift in hearing acuity during service.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for  bilateral hearing loss.  Even though in-service hearing exposure has been conceded his June 1965 separation examination indicated that the Veteran's hearing acuity for each ear was within normal limits.  Second, the record evidence shows no complaints of diminished hearing until decades after his separation from service.  The first post-service evidence of any possible hearing loss disability is found in the July 2011 VA examination report.  The lengthy period between separation from service in 1965, and the first likely showing of bilateral hearing loss disability in 2011 is evidence against a finding of continuity of symptomatology and thus weighs against the claim for hearing loss.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Here, the only medical opinion of record addressing the etiology of bilateral hearing loss is the July 2011 VA examination report and it weighs against the Veteran's claim.  That opinion clearly was based upon consideration of the Veteran's documented history, to include his service treatment records, post-service history, and his assertions.  Moreover, the VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  

In evaluating this claim, the Board has considered the Veteran's own assertions, as well as those advanced by his representative, on his behalf.  However, as discussed below, no such assertion provides a basis for allowance of the claim.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  While the Board finds that the Veteran did have in-service noise exposure, and that the Veteran now has a bilateral hearing loss disability, the Veteran, as a layperson, is not competent to give a medical opinion regarding the etiology of his current hearing loss disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson  is generally not capable of opining on matters requiring  medical knowledge").  The etiology of the Veteran's bilateral hearing loss is not a simple identification that a layperson is competent to make; instead, the matter of the etiology at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   There is no indication that the Veteran has the requisite medical training or experience to opine as to the etiology of this disability.  Therefore, given the medical expertise necessary in making such a determination, his statement regarding etiology does not constitute competent medical evidence on which the Board can make a service connection determination.  Hence, his lay assertion in this regard has no probative value.

Although bilateral hearing loss is not a chronic disease under 38 C.F.R. § 3.309(a), given the nature of the disability, the Board has still considered whether his assertions of continuity of symptoms of bilateral hearing loss persuasively support the claim.  The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed below, the Board finds that the Veteran's statements are contradictory and are not deemed credible; thus,  service connection for bilateral hearing loss cannot be established on the basis of continuity of symptomatology.  

As indicated above, the Veteran repeatedly did not report bilateral hearing loss during his military service or for years thereafter.  Furthermore, it is pertinent to note that the Veteran never gave his medical care providers a history of having bilateral hearing loss either since service or due to service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing bilateral hearing loss during and since service are neither credible nor more probative.   The record reflects that the Veteran only reported that his bilateral hearing loss was due to service after filing his claim for service connection.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting the Veteran's contemporaneous reports pertinent to bilateral hearing loss.  In light of these contradictory statements, any current assertions as to experiencing bilateral hearing loss during service, advanced in furtherance of the appeal, are deemed not credible.  

Based on the foregoing, the claim for service connection for bilateral hearing loss must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 








ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


